11-4663-cr
United States v. Brown

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 26th day of October, two thousand twelve,

Present:    PIERRE N. LEVAL,
            ROSEMARY S. POOLER,
            REENA RAGGI,
                        Circuit Judges.
_____________________________________________________

UNITED STATES OF AMERICA,

                               Appellee,

                         -v-                                               11-4663-cr

JEROME BROWN, also known as Jamel Brown,

                        Defendant-Appellant.
_____________________________________________________

Appearing for Appellant:       David A. Lewis, Federal Defenders of New York, New York, NY

Appearing for Appellee:        Daniel C. Richenthal, Assistant United States Attorney (Preet
                               Bharara, United States Attorney for the Southern District of New
                               York; Brent S. Wible, Assistant United States Attorney, on the
                               brief), New York, NY

     Appeal from a judgment of the United States District Court for the Southern District of
New York (Castel, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.
       Jerome Brown appeals the sentence of 72 months’ imprisonment imposed by the district
court on October 28, 2011. We assume the parties’ familiarity with the underlying facts,
procedural history, and specification of issues for review.

        “Reasonableness review is akin to review for abuse of discretion, under which we
consider whether the sentencing judge exceeded the bounds of allowable discretion, committed
an error of law in the course of exercising discretion, or made a clearly erroneous finding of
fact.” United States v. Williams, 475 F.3d 468, 474 (2d Cir. 2007) (citation and alterations
omitted). “Whether the District Court correctly interpreted U.S.S.G. § 2K2.1 is a question of
law, which we review de novo.” United States v. Cuello, 357 F.3d 162, 164 (2d Cir. 2004).

         The district court correctly considered the factors identified in Cuello to determine that
Brown’s previous New York state youthful offender adjudication counted as a previous
conviction for a crime of violence under U.S.S.G. § 2K2.1. This Court has addressed the status
of New York state youthful offender adjudications as previous convictions in many contexts, see,
e.g., United States v. Pereira, 465 F.3d 515 (2d Cir. 2006); United States v. Jones, 415 F.3d 256
(2d Cir. 2005); United States v. Driskell, 277 F.3d 150 (2d Cir. 2002); United States v.
Matthews, 205 F.3d 544 (2d Cir. 2000), and we do not disturb those decisions here. As the
district court identified the proper Guidelines range and sentenced Brown accordingly, we
cannot conclude that the sentence in this case was either procedurally or substantively
unreasonable. See United States v. Eberhard, 525 F.3d 175, 179 (2d Cir. 2008) (“[I]n the
overwhelming majority of cases, a Guidelines sentence will fall comfortably within the broad
range of sentences that would be reasonable in the particular circumstances.” (citation omitted)).

        We find Brown’s remaining arguments to be without merit. Accordingly, the judgment
of the district court hereby is AFFIRMED.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                2